 144DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDColumbus and Southern Ohio Electric CompanyandInternational Brotherhood of ElectricalWork-ers Local 1466,AFL-CIO. Case 9-CA-18607-315December 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSUpon a charge filed on 11 August 1982 by theInternationalBrotherhood of ElectricalWorkersLocal 1466, AFL-CIO,theUnion,theGeneralCounsel of the National Labor Relations Boardissued a complaint on 21 October 1982, and con-solidated amended complaint on 18 January 1983,againstColumbus and Southern Ohio ElectricCompany, the Respondent,alleging that it has vio-lated Section 8(a)(5) and (1) of theAct. The Re-spondent filed answers to the complaint and con-solidated amended complaint denying the commis-sion of unfair labor practices and requesting thatthe complaint be dismissed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On 13 April 1983the Respondent,theUnion,and the General Counsel filed with the Board astipulation to transfer this proceeding to the Board.They agreed that certain documents would consti-tute the entire record,'waived a hearing before anadministrative law judge, and submitted this casedirectly to the Board for it to make findings offact,conclusions of law,and the issuance of a De-cision and Order.On 24 August 1983 the Board ap-proved the stipulation and set a date for the filingof briefs. The Respondent and the General Counselfiled briefs.The Board has considered the entire record asstipulatedby theparties and the briefs and makesthe followingFINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYERThe Respondent, Columbus and Southern OhioElectric Company, is now and has been at all mate-rial times an Ohio corporation with an office andplace of business in Columbus, Ohio, and has beenengaged in various locations in the State of Ohio asa public utility in the generation, transmission, dis-tribution, and sale of electrical power and relatedproducts. During the past 12 months, the Respond-'The parties agreed that the charge,complaints, and notices of hear-ing, answers riled by the Respondent,and stipulation,including exhibitsattached thereto,constitute the entire record in this caseent, inthe course and conduct of itsbusiness oper-ations,derivedgrossrevenues in excess of$250,000, and purchased and received at its variousOhio facilitiesproducts,goods,andmaterialsvalued in excess of $50,000 directly from pointsoutside the State of Ohio. The Respondent admit-ted, and we find, that the Respondentis,and at allmaterial timeshas been, an employerengaged incommerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe partiesstipulated,and wefind, that theUnion is, andat all material times has been,a labororganizationwithinthe meaningof Section 2(5) ofthe Act.III.THEALLEGEDUNFAIR LABOR PRACTICESA. The IssueThe question presented is whether the Respond-ent violated Section 8(a)(5) and (1) of the Act byunilaterally ceasing to honor the arbitration provi-sions of acollective-bargaining agreement.B. The FactsSince about 1 July 1966 the Union has represent-ed all the employees in the electrical division of theRespondent's Columbus, Ohio, and Southern Dis-tricts.2Suchrecognition has been embodied in suc-cessivecollective-bargainingagreements.TheAgreement at issue in this case was effective by itsterms from 16 July 1980 through 14 July 1982. Ar-ticle II, the Agreement's duration provision, pro-vided that:All employees in the electrical division of the[Respondent's]Columbus and Southern Dis-tricts including the Picway, Poston and Cones-villeGenerating Stations,working foremen(including line foremen "C"), relay techni-cians, control operators,surveyors' assistants,instrument men and janitors, and, in the Co-lumbus District only, meter readers and divi-sionalclerks, but excluding in both Districts,generalofficeemployees, guards (companypolice), technical engineers,salesmen and pro-fessional employees and supervisors,as definedin the Labor Management Relations Act of1947, as amended.8The parties stipulated,and we find,that the Union is the exclusivebargaining representative within the meaning of Sec. 9(a) of the Act ofthe unit described below and that the following described employees ofthe Respondent constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Sec 9(b) of the Act.287 NLRB No. 14 COLUMBUS & SOUTHERN OHIO ELECTRIC CO145This Agreement shall become effective as of12 01 A.M. July 16, 1980 and shall be bindingon the parties until 12:01 July 15, 1982. Allterms and conditions of the agreement shallremain in full force and effect during suchperiod and shall not be subject to renegoti-ation.The parties further agree that they willmeet and negotiate in the period sixty days im-mediately prior to July 15, 1982.ArticleVII, the agreement's grievance-arbitra-tion no-strike provision, provided in pertinent partthat:Section 2.When a grievance arises with respect to therights of employees hereunder, including sus-pension or discharge, it shall be consideredand disposed of in the manner as hereinafterprovided.Section 5.Any grievance as defined in Section 2 aboveor any other dispute arising out of the inter-pretation of the terms of this agreement, or theapplication thereof,which has not been satis-factorilyadjusted as hereinbefore provided,may be submitted to arbitration within fortyfive (45) calendar days after final disposition ofthe grievance in step 3 of the grievance proce-dure.Section 7.It being the mutual responsibility of the partieshereto to provide uninterrupted and continu-ous service to the public it is agreed thatduring the term of this agreement there shallbe no strike, slow down, cessation or stoppageof the company's operations and no lockout,for any cause whatsoever.On 8 April 1982 the Union notified the Respond-ent that it desired to open the 1980-1982 Agree-ment pursuant to article II. On 19 April 1982 theRespondent notified the Union that it desired toterminate the 1980-1982 Agreement on its expira-tion and to meet and confer for the purpose of ne-gotiating a new agreement.On 12 July 1982 the parties agreed to extend the1980-1982 Agreement until 20 July 1982 so thatthe Union could vote on a contract proposal sub-mitted by the Respondent on 12 July 1982.On 20 July 1982 Union Negotiatior WilliamHamler telephoned the Respondent's employee re-lationsmanager, N.C. Hitzeman, and informed himthat the proposed contract had been rejected. Hit-zeman responded that because the Respondent wasno longer afforded the protection provided by theno-strike provision of the 1980-1982 Agreement,the Respondent would not arbitrate grievances thatarose as a result of incidents that occurred after 20July 1982. On 21 July 1982 Hitzeman sent a letterto the Union confirming the foregoing telephoneconversation of 20 July 1982 The letter stated asfollows:This letter is written confirmation of ourtelephone conversation last night in which youwere informed that with the expiration of thecollective bargaining agreement on July 15,1982 and the failure of the Union to ratify anew agreement on July 20, 1982, the Compa-ny's obligation to deduct union dues from theearnings of employees represented by Local1466, IBEW was terminated. The AccountingDepartment has been instructed to discontinueunion dues deductionsFurther, as I stated, since the Company isno longer afforded the protection provided bythe no-strike clause of the expired agreement,the Company will not arbitrate grievances thatarise as a result of incidents that occur afterJuly 20, 1982.Other than in the 20 July 1982 telephone conver-sation and the 21 July 1982 confirmation letter, thesubject of arbitrating grievances concerning inci-dents that took place following the expiration ofthe 1980-1982 Agreement and before agreement ona successor collective-bargaining agreementwasnot discussed by the parties.On 25 August 1982 the parties agreed to a suc-cessor collective-bargaining agreement effective byits terms from 25 August 1982 to 14 July 1985 Nostrike occurred during the period at issue here.During the hiatus period between 21 July 1982through 25 August 1982, 10 grievances arose On27 January 1983 the Union requested arbitrationwith respect to three of these grievances. Althoughthe Respondent has processed grievances throughthe grievance procedure, the Respondent has re-fused to arbitrate the three grievances for the rea-sons set forth in its 21 July 1982 letter.The first grievance, filed 10 August 1982, assertsthat on 5 August 1982 a supervisor performed unitwork contrary to article III, section 3, of the ex-pired agreement, which provides that supervisorsmay demonstrate new methods and instruct newemployees, but,shall not perform unit work.The second grievance, filed 10 August 1982, as-serts that on 5 August 1982 the Respondent im-properly failed to call out two employees for over-time work contrary to article XII of the expiredAgreement, which contains provisions concerningthe assignment and division of overtime.The third grievance, filed 2 September 1982, as-serts that on 22 August 1982 two employees missed 146DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDa meal period while on the job and that the Re-spondent owed these employees additional wagesunder the expired agreement's hours and overtimeprovisions.With respect to the Union's demand to arbitrateeach of the foregoing grievances, the Respondent,through Hitzeman, responded that the "grievanceisnon arbitrable based on my letter sent to youJuly 21, 1982."C. Contentions of the PartiesThe General Counsel contends that under theSupreme Court's decision inNolde Bros. v. BakeryWorkers Local 358,430 U.S. 243 (1977),3 the dutyto arbitrate grievances survives the expiration ofthe contract even though the grievances concernincidents that occurred after the expiration of thecontract.The General Counsel further contendsthat specific contractual provisions of the expiredAgreement covered the grievances at issue and thatthe parties did not specifically negate the presump-tion in favor of continuing the arbitration clausewithin the meaning ofNolde.The Respondent contends that on the expirationof the substantive terms of the 1980-1982 Agree-ment, the duty to arbitrate grievances under thatAgreement also terminated. The Respondent con-tends further that the Supreme Court decision inNoldecalls for arbitration after contract expirationsolelyas to rights vested, earned, or accruedduringthe term of the contract.4D. Discussion and ConclusionInIndiana & Michigan Electric,supra, the Boardrecently reviewed the evolution of its precedent onthe postexpiration duty to arbitrate in light ofNolde.The Board reaffirmed the general principlesexpressed inHilton-Davis Chemical Co.,185 NLRB241 (1970), that the duty to arbitrate arises solelyfrom mutual consent and the Act does not imposea duty to adhere to the arbitration procedure inde-pendent of any contractual commitment. TheBoard found, however, that.. . the holding inHilton-Davisthat an em-ployer is free to adandon the arbitration proce-dure during a contractual hiatus must be modi-fied in light ofNolde.That holding was basedon the assumption that when "the contract ex-pires,the arbitration commitment expires."3The briefs in this proceeding were filed before the Board's decisioninIndiana&Michigan Electric Co,284 NLRB 53 (1987).4 In its brief,counsel for the Respondent notes that it also representedthe respondent inIndiana&Michigan Electric,supra,presenting essential-ly the same issue as the instant case In this regard, counsel for the Re-spondent asserts that the facts in this case and those inIndiana&Michi-gan Electric"are not significantly different "S&W Motor Lines,236 NLRB at 948.Noldeteaches, however, that in certain circumstancesthe arbitration commitment survives the expi-ration of the collective-bargaining agreementembodying it. Here,as inNolde,the expiredcontracts contained a broad arbitration clauseand did notcontain languagesufficient tonegate the presumption that the contractualobligation to arbitrate grievances arising underthe contract extends to postexpiration disputes.Accordingly, the Respondent remained subjectto a potentially viable contractual commitmentto arbitrate even after the contracts expired.Consistent withIndiana & Michigan Electric,wefind that the Respondent's announcement of 20July 1982, as reaffirmedin its21 July 1982 letter,constituted an impermissible unqualified unilateralabandonment of the arbitration procedure in viola-tion of Section 8(a)(5) and (1) of the Act. Thus, theRespondent announced unequivocally on thosedates that it "will not arbitrate grievances that ariseas a result of incidents that occur after July 20,1982."As inIndiana & Michigan Electric,this re-fusal iswithout qualification and this would en-compass not only grievances for which there mayhave have been no postexpiration obligation to ar-bitrate, but also grievances that are arbitrable underNoldenotwithstanding that they concern incidentsoccurringafter 20 July 1985.5Further,as inIndiana& Michigan Electric,theexpired contract contained a broad arbitrationclause.Thus, the Agreement calls for arbitration of..any grievance" arising with respect to the rightsof employees thereunder or "any other dispute"arising out of the interpretation of the terms of theagreement. In addition, as inIndiana & MichiganElectric,the expired contract did not contain lan-guagesufficient to negate the presumption that thecontractual obligation to arbitrate grievances aris-ing under the contract extends to certain postexpir-ation disputes. In this respect, we find that thepresence of a duration clause in the expired Agree-ment,specifying that the Agreement was bindingon the parties until a specific date and time, is in-sufficient to negate that presumption.Accordingly,we find that the Respondent'swholesale repudiation of its contractual obligationto arbitrate constitutes an impermissible unilateralchange in violation of Section 8(aX5) and (1) of theAct.5Because of the Respondent's general repudiation and refusal to arbi-trate postexpiration grievances,this case is factually distinguishable fromBacardi Corp.,286 NLRB 422(1987),andGifford-Hill &Co,285 NLRB746 (1987),in which the Board found no violation of Sec. 8(ax5) and (1). COLUMBUS & SOUTHERN OHIO ELECTRIC CO.147THE REMEDYHaving found that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it tocease and desist and post the appropriate notice. Inaccord withIndiana & Michigan Electric,however,itwould be inappropriate to order arbitration ofthe three hiatus grievances unless the commitmentto arbitrate extends to these particular grievances.InIndiana & Michigan Electric,the Board foundthat a dispute based on postexpiration events arisesunder the contract, and hence is arbitrable, only ifitconcerns contract rights capable of occurring orvesting to some degree during the life of the con-tract and ripening or remaining enforceable afterthe contract expires.The threehiatus grievances inthis case raise contract issues pertaining to supervi-sory performance of unit work, assignment of over-time, and overtime meals.We conclude that therights invoked in each of these grievances are notmeaningfullydistinguishablefrom the contractrights at issue inIndiana&Michigan Electric,anddo not "arise under"the contract after its expira-tion.It does not appear that the contract rights as-serted here were worked for or accumulated overtime nor is there any indication that the rights wereto ripen or remain enforceable after contract expi-ration.Accordingly, the Respondent had no con-tractual obligation to arbitrate any of these griev-ances, and we shall not order the Respondent to doso.eCONCLUSIONS OF LAW1.Columbus and Southern Ohio Electric Compa-ny,Columbus,Ohio, is anemployerengaged incommercewithinthe meaningof Section 2(6) and(7) of the Act.2. InternationalBrotherhood of Electrical Work-ers Local 1466, AFL-CIOisa labor organizationwithin themeaning of Section2(5) of the Act.3.By refusingto bargaincollectivelywith Inter-national Brotherhood of ElectricalWorkers Local1466, AFL-CIO, as theexclusive bargaining repre-sentative of its employees in the appropriate unit,by unilaterallyrepudiatingthe arbitration provi-sions ofthe 1980-1982 collective-bargaining agree-mentwith the Union, the Respondent violated Sec-tion 8(a)(5) and(1) of the Act.4.The foregoingisan unfairlabor practicewithinthe meaningof the Act.6ConsistentwithMember Johansen'spartialdissent inIndiana &MichiganElectric,supra,he concursin the majority's conclusion that theRespondent violated Sec 8(a)(5) of theAct by repudiatingits contractualobligation to arbitrate after the contract expiredHewould find, howev-er, that the grievance disputes"arguably" were over provisions of the ex-piredcontract and thus "arose under" the contract within the meaning ofNoldeHe, therefore,would order the Respondent to arbitrate the griev-ances, on request.ORDERThe National Labor Relations Board orders thatthe Respondent, Columbus and Southern ElectricCompany, Columbus, Ohio, its officers,agents, suc-cessors, and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively,within themeaning oftheAct,with International Brother-hood of ElectricalWorkers Local 1466, AFL-CIO, as the exclusive bargaining representative ofits employees in the appropriate unit, by unilateral-ly repudiating the arbitration provisions of the1980-1982 collective-bargainingagreementwiththe Union.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(b) Post at its facility in Columbus, Ohio, copiesof the attached notice marked "Appendix."7Copies ofthe notice, on formsprovided by the Re-gional Director for Region 9, after being signed bythe Respondent's authorized representative,shall beposted by the Respondent immediately upon re-ceipt and maintainedfor 60consecutive days inconspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be takenby theRespondent toensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.7 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Internation-alBrotherhood of Electrical Workers Local 1466,AFL-CIO,the exclusive representative of the em-ployees in the appropriate bargaining unit,by gen- 148DECISIONS OF THENATIONALLABOR RELATIONS BOARDerally repudiating any obligation to arbitrate griev-cise of the rights guaranteed you by Section 7 ofances arising after contract expiration.the Act.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-COLUMBUS AND SOUTHERN OHIOELECTRIC COMPANY